Investor Presentation Data as of December 31, 2012 Ticker Symbol: FULT (NASDAQ) §This presentation may contain forward-looking statements with respect to Fulton Financial Corporation’s financial condition, results of operations and business.Do not unduly rely on forward-looking statements.Forward-looking statements can be identified by the use of words such as “may,” “should,” “will,” “could,” “estimates,” “predicts,” “potential,” “continue,” “anticipates,” “believes,” “plans,” “expects,” “future,” “intends” and similar expressions which are intended to identify forward-looking statements. §Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties, some of which are beyond the Corporation’s control and ability to predict, that could cause actual results to differ materially from those expressed in the forward-looking statements. The Corporation undertakes no obligation, other than as required by law, to update or revise any forward-looking statements whether as a result of new information, future events or otherwise. §Many factors could affect future financial results including, without limitation: the impact of adverse changes in the economy and real estate markets; increases in non-performing assets which may reduce the level of earning assets and require the Corporation to increase the allowance for credit losses, charge-off loans and incur elevated collection and carrying costs related to such non-performing assets; acquisition and growth strategies; market risk; changes or adverse developments in political or regulatory conditions; a disruption in, or abnormal functioning of, credit and other markets, including the lack of or reduced access to markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of, or methodology for determining, FDIC deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and other income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; relative balances of rate-sensitive assets to rate-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. §For a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statements 2 About Us §Mid-Atlantic financial holding company §6 community banks / 5 states §Fulton Financial Advisors §Fulton Mortgage Company §270 community banking offices §Asset size:$16.5 billion §3,800 team members(3,580 FTEs) §Market capitalization:$ 2.0 billion §Book value per common share: $10.45 §Tangible book value per common share: $7.76 §Shares outstanding:199 million 3 A Valuable Franchise 4 §1. EPS Growth §2. Quality Loan Growth §3. Improve Asset Quality §4. Core Deposit / Household Growth §5. Spread Management / Net Interest Margin §6. Expense Management §7. Increase ROA / ROE Corporate Priorities 5 Priorities: EPS 1.Earnings per Share Growth ü2012 Diluted EPS : 80 cents üQ4/12 Diluted EPS : 20 cents Up 9.6% year over year (73 cents) Down 4.8% linked quarter (21 cents) 6 Diluted EPS 7 Income Statement Summary 8 Income Statement Summary (Year Ended December 31st) 9 10 CAGR 7.2% (2003-2012) Non-Interest Income 11 12 Non-Interest Income (Year Ended December 31st) Fulton Mortgage Company §Applications down linked quarter: $729 million from $850 million §Spreads up 27% (50 basis points) §Pipeline $463 million vs. $535 million (End Q4/12 vs. end Q3/12) §30% purchase / 70% refinancing (Q4/12) §Linked quarter sales gains net of MSR expense 13 Non-Interest Expenses 14 2. Quality Loan Growth ü Up 2% linked quarter §Highest rate of loan growth since Q3/08 Priorities: Earning Asset Growth 15 Ending Loans 16 Ending Loans 17 International Bancshares Corp. People’s United Financial, Inc. Susquehanna Bancshares, Inc. Synovus Financial Corporation TCF Financial Corporation UMB Financial Corporation Valley National Bancorp Webster Financial Corporation *Fulton’s peer group as of December 31, 2012 Associated Banc-Corp BancorpSouth, Inc. BOK Financial Corporation City National Corporation Commerce Bancshares, Inc. Cullen / Frost Bankers, Inc. First Horizon National Corporation FirstMerit Corporation First Niagara Financial Group, Inc. Peer Group* 18 19 * Comprised of the 50 largest publicly traded domestic banks/thrifts in asset size as of December 31, 2011.Excludes credit card companies.Source : SNL.com §3. Improve Asset Quality Priorities: Credit Metrics 20 21 Allowance for Loan Losses to Loans 22 Non-performing Loans*(12/31/12) 23 Loan Delinquency 24 25 Provision for Credit Losses 4. Core Household / Deposit Growth 2012 Net Account Lift (#): 2.8% Priorities: Deposits 26 Deposit Composition 27 §5. Spread Management / Net Interest Margin §Q4/12: 3.65% üCost of interest bearing liabilities: 0.85% üYield on earning assets: 4.28% Priorities: Margin 28 Net Interest Margin 29 6. Expense Management Priorities: Efficiency 30 More Efficient Than Peers 31 Increase ROA üQ4/12:.99% YTD 12/31/12:.98% YTD 12/31/11: .90% Priorities: ROA and ROE 32 Increase ROE (Tangible) üQ4/12: 10.53% YTD 12/31/12: 10.73% YTD 12/31/11: 10.54% ROA and Assets, by Bank 33 ROA Growth 34 Total Risk-Based Capital Ratio 35 Capital Adequacy(12/31/12 - estimate) 36 Capital Adequacy vs. Basel III 37 Tangible Book Value Per Share 38 CAGR 10.5% Price Multiple vs. Peer Group 39 Note:Peer Tangible Book Valueand LTM EPS data as of 12/31/2012. FULT Tangible Book Valueand LTM EPS data as of 12/31/2012. FULT - Cash Dividend and Yield 40 CAGR (cash dividend) 29.9% §New program authorized: January, 2013 §Purchase of up to 8 million shares through June 30, 2013 §About 4 % of outstanding shares §Shares repurchased through January 31, 2013:1.4 million §Average purchase price:$ 10.80 Stock Repurchase Program 41 Supplemental Information Interest Rates 43 Interest Rate Shocks(12/31/12) 44 Projected CD Maturities 45 §58 relationships with commitments to lend $20 million or more §Maximum individual commitment: $39 million §Maximum commitment to any builder/developer: $28 million §Maximum commitment to any one development project: $15 million §Average commercial lending relationship size is §Loans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans(12/31/12) 46 Net Charge-offs(YTD December 2012) 47 48 Allowance for Loan Losses to Non-accrual Loans 49 Commercial Loans by Industry(12/31/12) 50 Loan Distribution by State(12/31/12) 51 Residential Mortgages(12/31/12) 52 Fulton Mortgage Company 76% Available for Sale GOS Spread 1.55% GOS Spread 1.58% GOS Spread 1.66% GOS
